June 30, 2016 DREYFUS BASIC MONEY MARKET FUND, INC. Supplement to Current Summary Prospectus and Prospectus The Securities and Exchange Commission (SEC) has adopted new requirements for funds operating as money market funds (MMFs). The following is a summary of key features of the requirements as applicable to the fund. The fund intends to comply with the new requirements by the October 14, 2016 compliance date. Summary of Key Changes as a Result of the New Requirements Stable Net Asset Value (NAV) Retail Money Market Funds – The fund will be designated as a "retail" MMF (Retail MMF) and will continue to use the amortized cost method of valuing portfolio securities, which helps enable it to buy and sell their shares at a stable $1.00 per share NAV. Liquidity Fees on Redemptions and Redemption Gates All Retail MMFs will adopt policies and procedures to enable them to impose liquidity fees on redemptions and/or redemption "gates" (i.e., temporarily suspend redemption privileges) if a fund's weekly liquid assets (which include cash, government securities and securities readily convertible to cash within five business days) were to fall below a designated threshold, subject to the actions of the fund's governing board. The anticipated compliance date for liquidity fees and redemption gates is October 14, 2014. Liquidity fees and redemption gates are most likely to be imposed, if at all, during times of extraordinary market stress. Retail MMFs Each Retail MMF will adopt policies and procedures reasonably designed to limit all beneficial owners to natural persons (i.e., human beings and their personal retirement, savings and similar accounts (described below)). Investors in a Retail MMF that are not considered natural persons (e.g., businesses) are requested to exchange their shares for shares of a MMF that is not a Retail MMF or redeem their investments in the fund by September 1, 2016. Natural persons may invest, or continue to invest, in a Retail MMF directly, jointly with other natural persons or through certain tax-advantaged savings accounts, trusts and other retirement and investment accounts, which may include, among others: participant-directed defined contribution plans; individual retirement accounts; simplified employee pension arrangements; simple retirement accounts; custodial accounts; deferred compensation plans for government or tax-exempt organization employees; medical savings accounts; college savings plans; health savings account plans; ordinary trusts and estates of natural persons; or certain other retirement and investment accounts with ultimate investment authority held by the natural person beneficial owner, notwithstanding having an institutional decision maker making day to day decisions (e.g., a plan sponsor in certain retirement arrangements or an investment adviser managing discretionary investment accounts). · Effective July 1, 2016: o Only natural persons and their accounts will be permitted to purchase additional shares of Retail MMFs. o Any automatic investments in Retail MMFs associated with accounts that are not beneficially owned by natural persons will be terminated. o All dividends on shares in accounts that are not beneficially owned by natural persons will be paid in cash and not reinvested in fund shares. o Retail MMFs will not open any new accounts of which the beneficial owner is not a natural person. · Effective September 1, 2016: o A Retail
